DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/10/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/10/2022. In particular, original Claims 1, 16, and 19 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 11, 16, and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li et al (US 2018/0053904).

Regarding claim 1, Li et al discloses the following compound (Page 11):

    PNG
    media_image1.png
    375
    720
    media_image1.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A, B, and C are benzene, i.e. 6-membered carbocyclic rings. LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Pt or Pd ([0011]). The groups RA, RB, and RC are H; and R is pyridine, i.e. a heteroaryl. The claim recites that compound comprises a first bidentate ligand LA, wherein LA comprising a structure of Formula I. Thus, in the instant case, in the compound of the reference, the ligand LA as denoted above is a bidentate ligand.
	Alternatively, the reference discloses the following compound (Page 34):

    PNG
    media_image2.png
    393
    432
    media_image2.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A and C are benzene, i.e. 6-membered carbocyclic rings; ring B is pyridine, i.e. a 6-membered heterocyclic ring. The ligand LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Ir. The groups RA, RB, and RC are H; and R is benzene, i.e. an aryl.

	Regarding claim 2, Li et al teaches all the claim limitations as set forth above. As discussed above, RA, RB, and RC are H; and R is a heteroaryl.

Regarding claim 3, Li et al teaches all the claim limitations as set forth above. As discussed above, rings A, B, and C are 6-membered aromatic rings.

Regarding claim 4, Li et al teaches all the claim limitations as set forth above. As discussed above, Z is N-R.

Regarding claim 9, Li et al teaches all the claim limitations as set forth above. As discussed above, M is Pt or Ir.

Regarding claim 11, Li et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image2.png
    393
    432
    media_image2.png
    Greyscale
.
This corresponds to the recited ligand:

    PNG
    media_image3.png
    302
    262
    media_image3.png
    Greyscale
,
where X12 is N and the remaining X’s are C; and RD is H.

Regarding claim 20,  Li et al teaches all the claim limitations as set forth above. Given that the reference discloses the compound of the present claims, it is clear that the reference discloses a formulation as recited in the present claims.

Regarding claim 16, Li et al discloses an organic light emitting device comprising anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([00117] and Figure 1). The light emitting layer comprises the following compound (Page 11 and [00117] ):

    PNG
    media_image1.png
    375
    720
    media_image1.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A, B, and C are benzene, i.e. 6-membered carbocyclic rings. LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Pt or Pd ([0011]). The groups RA, RB, and RC are H; and R is pyridine, i.e. a heteroaryl. The claim recites that compound comprises a first bidentate ligand LA, wherein LA comprising a structure of Formula I. Thus, in the instant case, in the compound of the reference, the ligand LA as denoted above is a bidentate ligand.
	Alternatively, the reference discloses the following compound (Page 34):

    PNG
    media_image2.png
    393
    432
    media_image2.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A and C are benzene, i.e. 6-membered carbocyclic rings; ring B is pyridine, i.e. a 6-membered heterocyclic ring. The ligand LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Ir. The groups RA, RB, and RC are H; and R is benzene, i.e. an aryl.

Regarding claim 19, Li et al discloses an organic light emitting device, i.e. a consumer produce, comprising anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([00117] and Figure 1). The light emitting layer comprises the following compound (Page 11 and [00117] ):

    PNG
    media_image1.png
    375
    720
    media_image1.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A, B, and C are benzene, i.e. 6-membered carbocyclic rings. LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Pt or Pd ([0011]). The groups RA, RB, and RC are H; and R is pyridine, i.e. a heteroaryl. The claim recites that compound comprises a first bidentate ligand LA, wherein LA comprising a structure of Formula I. Thus, in the instant case, in the compound of the reference, the ligand LA as denoted above is a bidentate ligand.
	Alternatively, the reference discloses the following compound (Page 34):

    PNG
    media_image2.png
    393
    432
    media_image2.png
    Greyscale
,
corresponding to recited Formula I, where Z is N-R; and rings A and C are benzene, i.e. 6-membered carbocyclic rings; ring B is pyridine, i.e. a 6-membered heterocyclic ring. The ligand LA is coordinated to the metal M, forming a 6-membered chelate ring; and M is Ir. The groups RA, RB, and RC are H; and R is benzene, i.e. an aryl.

In light of the above, it is clear that Li et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0053904)in view of  Ma et al (US 2010/0237334).

The discussion with respect to Li et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 17-18, Li et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0119]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image4.png
    162
    177
    media_image4.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Li et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Li et al with a reasonable expectation of success.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0053904) in view of  Xia et al (2010/0270916, hereafter Xia ‘916).

The discussion with respect to Li et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 12, Li et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image2.png
    393
    432
    media_image2.png
    Greyscale
.
This corresponds to the recited ligand LA16, i.e.

    PNG
    media_image5.png
    197
    189
    media_image5.png
    Greyscale
,
where in recited ligand 156, Z is N and R1, R2, and R4 are H. However, the reference does not disclose that the R3 at the 9-position on benzene is -CD3 are required by the presented claims.
Xia ‘916 discloses organometallic compounds comprising a deuterium substitution (Abstract). Specifically, the reference discloses that deuterium substitution can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy level ([0066]).  Additionally, the chemical bond lengths and bond angles involving deuterium are different than those involving hydrogen ([0066]). In particular, the van der Vaals radius of deuterium is smaller than that of hydrogen, because of the smaller stretching amplitude of the C-D bond compared to the C-H bond ([0066]).  Generally, the C-D bond is shorter and stronger than the C--H bond ([0066]).  Therefore, -CD3 substitution provides the same color tuning and all of the advantages associated with increased bond strength, i.e., improved efficiency and lifetime ([0066]). 
Given that both Li et al and Xia ‘916 are drawn to organometallic complexes, and given that Li et al does not explicitly prohibit other substituents or substitutions, in light of the particular advantages provided by the use and control of the use of CD3 as a substituent in on organometallic complexes as taught by Xia ‘916 would therefore have been obvious to one of ordinary skill in the art to utilize -CD3 as a substituent for R3 in the compound disclosed by Li et al thereby obtaining a substituted benzene with a reasonable expectation of success.

Regarding claim 13, the combined disclosures of Li et al and Xia ‘916 teach all the claim limitations as set forth above. Additionally, it is noted that the compound disclosed by Li et al corresponds to the recited formula M(LA)x, where x is three (3).

Regarding claim 14, the combined disclosures of Li et al and Xia ‘916 teach all the claim limitations as set forth above. Additionally, it is noted that ligand LB and LC are not required. Accordingly, the combined disclosures of Li et al and Xia ‘916 teach the compound of the present claims.

Regarding claim 15, the combined disclosures of Li et al and Xia ‘916 teach all the claim limitations as set forth above. Additionally, it is noted that the compound disclosed by Li et al corresponds to the recited formula M(LA)x, where x is three (3).

Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2019/0100544, hereafter Xia ‘544).

Regarding claim 1, Xia ‘544 discloses the following compound  ([0010] – Formula 1):

    PNG
    media_image6.png
    247
    210
    media_image6.png
    Greyscale
,
where M is Cu, Ag, Ir, Pt ([0026]). A specific example of the bidentate ligand in the compound is given by (Page 7):

    PNG
    media_image7.png
    426
    333
    media_image7.png
    Greyscale
.
This ligand corresponds to ligand LA of claims given by Formula I, where Z is -CRK=CRL-, where RK and RL are alkenyls that join to form a ring. Rings A, B, and C are benzene, i.e. 6-membered carbocyclic rings. The recited groups RA and RB correspond to R3 and R5, respectively, and are H, deuterium or a C1-20 alkyl ([0086]).The recited group RC is pyridine, i.e. a heteroaryl, and R1 and R4 are H ([0086]). The ligand forms a 5-membered chelate ring with the metal.
	Alternatively, the reference discloses the following ligand (Page 9):

    PNG
    media_image8.png
    347
    313
    media_image8.png
    Greyscale
.
This ligand corresponds to ligand LA of claims given by Formula I, where Z is -CRK=CRL-, where RK and RL are alkenyls that join to form a ring. Rings A, B, and C are benzene, i.e. 6-membered carbocyclic rings. The recited groups RA and RB correspond to R3 and R5, respectively, and are H, deuterium or C1-20 alkyl ([0086]).The recited group RC is benzene, i.e. an aryl, and R1 and R4 are H ([0086]). R6 corresponds to RC and is H, deuterium or C1-20 alkyl ([0086]). The ligand forms a 5-membered chelate ring with the metal.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Xia ‘544 teaches all the claim limitations as set forth above. As discussed above, RA and RB are H, deuterium or C1-20 alkyl; RC is pyridine, and RK and RL are alkenyls.

Regarding claim 3, Xia ‘544 teaches all the claim limitations as set forth above. As discussed above rings A, B, and C are benzene, i.e. 6-membered aromatic rings.

Regarding claim 6, Xia ‘544 teaches all the claim limitations as set forth above. Additionally, the reference discloses that adjacent substituents R3 and R5, corresponding to the recited groups RA and RB can join to form a ring ([0087])

Regarding claim 7, Xia ‘544 teaches all the claim limitations as set forth above. Additionally, the reference discloses that adjacent substituents R6, corresponding to the recited group RC can join to form a ring ([0087]).

Regarding claim 8, Xia ‘544 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir. Additionally, the reference discloses that the compound comprises ligands such as (Page 32 – La1):

    PNG
    media_image9.png
    142
    96
    media_image9.png
    Greyscale
,
i.e. an unsubstituted phenyl-pyridine ligand.

Regarding claim 9, Xia ‘544 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 11, Xia ‘544 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the ligand:

    PNG
    media_image10.png
    216
    308
    media_image10.png
    Greyscale
,
where X6 is N and the remaining X‘s are C. In the compound of the reference corresponds to RD and is H ([0086]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-6, 11, and 13-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4, 6-7, 9, 12, 14-15, and 17-20 of copending Application No. 17/474,234 (published as US PGPub 2022/0009955). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending application 17/474,234 recites a compound given by Formula I identical to that recited in instant claim 1, where Z is O, S, NR, etc. M is Pt, Pd, Ir. The recited groups RA, RB, and R1C are H or a substituent such as deuterium, halogen, alkyl, etc. and where adjacent substituents can form a ring. Accordingly, the compound recited in claim 1 of the copending application encompasses the compound recited instant claim 1.
Furthermore, it is noted that:
Claim 2 of the copending application recited subject matter identical to that recited instant claim 2.
Claim 3 of the copending application recited subject matter identical to that recited instant claim 3.
Claim 4 of the copending application recited subject matter identical to that recited instant claim 4.
Claim 6 of the copending application recited subject matter identical to that recited instant claim 5.
Claim 7 of the copending application recited subject matter identical to that recited instant claim 6.
Claim 9 of the copending application recited subject matter identical to that recited instant claim 11.
Claim 12 of the copending application recited subject matter identical to that recited instant claim 13.
Claim 14 of the copending application recited subject matter identical to that recited instant claim 14.
Claim 15 of the copending application recited subject matter encompassed by instant claim 15.
Claim 1 of the copending application recites a compound which is encompassed by the formulation recited instant claim 20.

Claim 17 of copending application 17/474,234 recites an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 16. The organic layer comprises  a compound given by Formula I identical to that recited in instant claim 16, where Z is O, S, NR, etc. M is Pt, Pd, Ir. The recited groups RA, RB, and RC are H or a substituent such as deuterium, halogen, alkyl, etc. and where adjacent substituents can form a ring. Accordingly, the compound recited in claim 16 of the copending application encompasses the compound recited instant claim 16.
Furthermore, it is noted that:
Claim 18 of the copending application recited subject matter identical to that recited instant claim 17.
Claim 19 of the copending application recited subject matter identical to that recited instant claim 18.

Claim 20 of copending application 17/474,234 recites a consumer product comprising an organic light emitting device, where the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 19. The organic layer comprises  a compound given by Formula I identical to that recited in instant claim 19, where Z is O, S, NR, etc. M is Pt, Pd, Ir. The recited groups RA, RB, and RC are H or a substituent such as deuterium, halogen, alkyl, etc. and where adjacent substituents can form a ring. Accordingly, the compound recited in claim 19 of the copending application encompasses the compound recited instant claim 19.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767